

114 S1069 IS: Complete America’s Great Trails Act
U.S. Senate
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1069IN THE SENATE OF THE UNITED STATESApril 23, 2015Mr. Blumenthal (for himself, Ms. Warren, Ms. Baldwin, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow a credit against income tax for qualified
			 conservation contributions which include National Scenic Trails.
	
 1.Short titleThis Act may be cited as the Complete America’s Great Trails Act.
		2.National Scenic
			 Trail conservation credit
			(a)In
 generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					30E.National Scenic
				Trail conservation credit
						(a)Allowance of
 creditThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the fair market value of any National Scenic Trail conservation contribution of the taxpayer for the taxable year.
						(b)National Scenic
 Trail conservation contributionFor purposes of this section— (1)In generalThe term National Scenic Trail conservation contribution means any qualified conservation contribution—
 (A)to the extent the qualified real property interest with respect to such contribution includes a National Scenic Trail (or portion thereof) and its trail corridor, and
 (B)with respect to which the taxpayer makes an election under this section.
								(2)National Scenic
 TrailThe term National Scenic Trail means any trail authorized and designated under section 5 of the National Trails System Act (16 U.S.C. 1244), but only if such trail is at least 200 miles in length.
							(3)Trail
 corridorThe term trail corridor means so much of the corridor of a trail as is—
 (A)not less than—
 (i)150 feet wide on each side of such trail, or
 (ii)in the case of an interest in real property of the taxpayer which includes less than 150 feet on either side of such trail, the entire distance with respect to such interest on such side, and
 (B)not greater than 2,640 feet wide.
								(4)Qualified
 conservation contribution; qualified real property interestThe terms qualified conservation contribution and qualified real property interest have the respective meanings given such terms by section 170(h), except that paragraph (2)(A) thereof shall be applied without regard to any qualified mineral interest (as defined in paragraph (6) thereof).
							(c)Special
				rules
							(1)Fair market
 valueFair market value of any National Scenic Trail conservation contribution shall be determined in the same manner as qualified conservation contributions under section 170, except that in any case, to the extent practicable, fair market value shall be determined by reference to the highest and best use of the real property with respect to such contribution.
							(2)Election
 irrevocableAn election under this section may not be revoked.
							(3)Denial of double
 benefitNo deduction shall be allowed under this chapter with respect to any qualified conservation contribution with respect to which an election is made under this section.
							(d)Application with other credits
 (1)Business credit treated as part of general business creditSo much of the credit which would be allowed under subsection (a) for any taxable year (determined without regard to this subsection) that is attributable to property used in a trade or business or held for the production of income shall be treated as a credit listed in section 38(b) for such taxable year (and not allowed under subsection (a)).
 (2)Personal creditFor purposes of this title, the credit allowed under subsection (a) for any taxable year (determined after the application of paragraph (1)) shall be treated as a credit allowable under subpart A for such taxable year.
							(e)Carryforward of unused credit
							(1)In
 generalIf the credit allowable under subsection (a) exceeds— (A)the limitation imposed by section 26(a) for any taxable year, reduced by
 (B)the sum of the credits allowable under subpart A (other than this section) for the taxable year, such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such succeeding taxable year.(2)LimitationNo credit may be carried forward under this subsection to any taxable year following the tenth taxable year after the taxable year in which the credit arose. For purposes of the preceding sentence, credits shall be treated as used on a first-in first-out basis..
			(b)Continued use
 not inconsistent with conservation purposesA contribution of an interest in real property shall not fail to be treated as a National Scenic Trail conservation contribution (as defined in section 30E(b) of the Internal Revenue Code of 1986) solely by reason of continued use of the real property, such as for recreational or agricultural use (including motor vehicle use related thereto), if, under the circumstances, such use does not impair significant conservation interests and is not inconsistent with the purposes of the National Trails System Act (16 U.S.C. 1241 et seq.).
			(c)Study regarding
			 efficacy of National Scenic Trail conservation credit
				(1)In
 generalThe Secretary of the Interior shall, in consultation with the Secretary of the Treasury, study—
 (A)the efficacy of the National Scenic Trail conservation credit under section 30E of the Internal Revenue Code of 1986 in completing, extending, and increasing the number of National Scenic Trails (as defined in section 30E(b) of such Code), and
 (B)the feasibility and estimated costs and benefits of—
 (i)making such credit refundable (in whole or in part), and
 (ii)allowing transfer of such credit.
 (2)ReportNot later than 4 years after the date of the enactment of this Act, the Secretary of the Interior shall submit a report to Congress on the results of the study conducted under this subsection.
				(d)Conforming
 amendmentThe table of sections for subpart B of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
				30E. National Scenic Trail conservation
				credit..
			(e)Effective
 dateThe amendments made by this section shall apply to contributions made after the date of the enactment of this Act.